Citation Nr: 1137950	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  06-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from May 25, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that an appeal from an original award does not raise the question of entitlement to an increased rating, but instead is an appeal of an original rating. Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, the Board has characterized the rating issue on appeal as a claim for a higher evaluation of an original award.  Analysis of this issue requires consideration of the rating to be assigned effective from the date of award of service connection-in this case, May 25, 2004.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms that include depression (flattened affect), and disturbances of mood, but no such symptoms as irregular speech, weekly panic attacks, difficulty in understanding complex commands, impairment of short-term or long-term memory, impaired judgment, or impaired abstract thinking; the evidence shows that his PTSD produced no more than occasional decrease in work efficiency.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in October 2004 and March 2006.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claims, any timing errors have been cured by the RO's subsequent actions.  Id.)  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to an increased rating, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Lastly, the Board notes that VA examinations with respect to the issue on appeal were obtained in August 2005 and July 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they considered the Veteran's claims file and provided information necessary to apply the relevant diagnostic criteria pertaining to the Veteran's PTSD.  Accordingly, the Board finds that VA's duty to assist with obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

II. Background

In an April 2005 psychosocial assessment by E.T., PhD., of Ability Management Associates, Dr. T. diagnosed the Veteran with chronic delayed PTSD and assigned a Global Assessment of Functioning (GAF) score of 49.  At this examination, Dr. T. noted that the Veteran was currently employed as a photographer, and had been since 1995.  She noted that between 1971 when he got out of service and 1995, he held at least ten different jobs, and that his longest job was his current one.  She noted that the Veteran had difficulty with authority figures, supervisors and coworkers.  Dr. T. stated that although the Veteran had never been fired, he had left employment due to these problems.  Dr. T. noted that the Veteran had difficulty falling asleep and staying asleep.  She noted that he felt emotionally numb and void of feeling, had difficulty trusting others, and had few close friends.  He reported that most of his interpersonal relationships were rocky.  Dr. T. noted that the Veteran had a sense of doom and negativity, and had lost interest in many things.  Dr. T. reported that the Veteran had bouts of irritability and outbursts of anger, and noted that his concentration was spotty.  The Veteran reported that he was not able to stay focused and bounced around doing different tasks.  In summary, Dr. T. stated that the following symptoms caused severe social, personal and occupational impairment:  difficulty concentrating and staying focused, anxiety with occasional panic attacks, waves of short and long-term memory loss, flashbacks/intrusive thoughts, insomnia, overwhelming feelings of anger or sorrow with crying spells, and bouts of moderately severe depression.  Dr. T. noted that although the Veteran had been working, he experienced difficulty dealing with social situations, and spent much of his time alone.

The Veteran was afforded a VA PTSD examination in August 2005.  At this examination, the Veteran noted that since his separation from the military, he had freelanced and had about twenty different jobs.  On examination, the VA examiner noted that the Veteran was neatly groomed, and was alert, fully oriented and adequately object related.  His speech was fluent and goal directed, with rate, flow and intensity within normal limits.  The VA examiner noted that the content of the Veteran's verbalizations reflected a logical thought process, intact critical judgment, fair insight and grossly unimpaired memory.  The VA examiner stated that the Veteran was neither thought disordered nor delusional; and he denied auditory and visual hallucinations.  The Veteran's mood was bland and his range of affect was constricted.  He denied suicidal and homicidal ideation, but admitted being irritable and easily angered, having difficulty experiencing tender feelings, having an enduring sense that he would not live to experience old age, and having a gross exaggerated startle response to unexpected noises.  The VA examiner noted that the Veteran had difficulty falling and staying asleep,  and noted that other than his job and his time with his children, the Veteran identified no enjoyable past times.  The VA examiner diagnosed the Veteran with combat related PTSD and assigned a GAF score of 59, noting that this score reflected mild to moderate symptoms whose negative impact on social and industrial functioning was moderate.

Outpatient treatment records from the Detroit VA medical center (VAMC) include an October 2005 progress note reflecting that the Veteran's mood was euthmymic, his affect was appropriate, and his speech was spontaneous, coherent and relevant.  There were no signs of psychosis, and no homicidal or suicidal ideation.  The Veteran was alert and oriented to person, place, and time, and he had no cognitive impairment.  The psychiatrist noted an Axis I diagnosis of alcohol dependence and PTSD and assigned a GAF score of 75.  A November 2005 psychiatric progress note reflected that the Veteran's behavior was irritable, and his affect was constricted.  His speech and thinking were logical, coherent and goal directed, and his mood was depressed.  The Veteran denied the presence of hallucinations, and suicidal thoughts, plans or intent, and he was alert and oriented to person, place and time.  

A January 2006 progress note shows that the Veteran's affect was constricted, his speech and thought content were logical, coherent and goal directed, and his mood was depressed.  The Veteran denied the presence of hallucinations or suicidal thoughts, plans or intent.  The psychiatrist noted that the Veteran was alert and oriented to person, place and time.  A psychological examination dated in January 2007 noted the same results in terms of thought content, mood, speech, hallucinations and suicidal thoughts.

A March 2010 progress note entry showed that the Veteran's mood was stable, and reported that he denied homicidal or suicidal ideation.  A May 2010 psychiatric progress note reflected that the Veteran was seen after four years.  He reported that he was still working in his old job and noted that it was stressful.  The Veteran reported that he was not taking his medication (Trazadone) every night as he did not need it.  The psychiatrist noted that the Veteran's behavior was irritable, and his affect was constricted, but his thinking was logical, coherent and goal directed.  The Veteran denied the presence of hallucinations or suicidal thoughts, plans or intent, and he was alert and oriented to person, place and time.

The Veteran was afforded a VA examination in July 2010.  He reported that he was feeling depressed for the past ten years since his divorce, and admitted to feeling helpless and hopeless.  He reported that he enjoyed paying his bills, spending time with his children and watching the news.  The Veteran noted that he suspected that his neighbor might be tapping his phone.  He denied delusions, but reported anticipatory anxiety, such as when he had to come to appointments.  The Veteran reported that he worried about a lot of things and responsibilities, and stated that he had panic attacks at his job when he needed to do a lot of work.  He noted that he had difficulty falling asleep and staying asleep, and reported that he experienced flashbacks every day.  He denied past suicidal attempts, and denied homicidal or suicidal ideation.  He denied hearing voices or seeing things, but noted that he was paranoid.  The VA examiner noted that the Veteran was married once, from 1977 through 2000, and had a son and a daughter.  In terms of employment, the Veteran was currently working as a photographer, and had been for the past 30 years.  Before that he worked as a laborer, orderly in the emergency room, a cab driver, vacuum cleaner salesman, and other work in sales.  

On examination, the VA examiner noted that the Veteran's speech was unremarkable, his affect was normal, his mood was good, and he was oriented to person, time and place.  His thought content and process were unremarkable, and the VA examiner noted that the Veteran did not experience delusions or hallucinations, and stated that in terms of judgment, the Veteran understood the outcome of his behavior.  The VA examiner noted that the Veteran did not have inappropriate behavior or obsessive/ritualistic behavior.  The VA examiner did not find evidence of homicidal or suicidal thoughts, and reported that the Veteran's impulse control was fair with no episodes of violence.  The Veteran was able to maintain minimum personal hygiene, and did not have a problem with the activities of daily living.  The VA examiner found that the Veteran's recent, remote and immediate memory was intact.  The VA examiner noted that psychological testing was conducted in 2002, and stated that the results of the testing were taken into account in the examination report.  In terms of the Veteran's employment history, the VA examiner noted that he was currently employed as a photographer for the past 20 years.  During the last twelve-month period, the Veteran had lost five days from work for cardiac ablation.  The Veteran denied problems at his job except that he had a fight with one of his supervisors who gave him a bad review, but his employment was not affected.  The VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 60.  He noted that the Veteran had moderate symptoms but was able to maintain his employment even though he had conflicts. 

In summary, the VA examiner stated that there was not total occupational and social impairment due to the Veteran's PTSD; nor did his PTSD symptoms result in deficiencies in judgment, thinking, family relations, work, or mood.  In fact, the VA examiner stated that there was no evidence that the Veteran's PTSD symptoms resulted in reduced reliability and productivity.  The VA examiner reported that the Veteran did not experience even an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD symptoms.

III. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 4.1 (2010).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the  regulations do not give past medical reports precedence over current findings.  Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

As noted in the introduction above, the Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson, supra.  Accordingly, the Board will evaluate the Veteran's disability to determine if the evidence of record entitles him to a rating higher than 30 percent at any point since the initial award of service connection.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 percent rating is for consideration where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events.)
A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2010).  The DSM-IV contains a GAF scale, with scores ranging between zero and a 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The higher the score, the better the functioning of the individual.  For instance, GAF scores ranging between 61 and 70 are warranted when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In this case, the Board finds that the Veteran is not entitled to a higher 50 percent evaluation for his service connected PTSD.  Specifically, the evidence of record does not show problems like circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short or long-term memory, impaired judgment or impaired abstract thinking.  For example, regarding speech and thought processes, the August 2005 VA examiner noted that the content of the Veteran's verbalizations reflected a logical thought process, and stated that the Veteran's speech was fluent and goal directed and noted that the rate, flow and intensity were within normal limits.  The July 2010 VA examiner stated that the Veteran's speech, thought content and process were unremarkable (normal).  The August 2005 and July 2010 VA examiners' findings are supported by the findings contained in mental health consultations dated from 2005 through 2010, which consistently showed normal, goal directed, logical, and coherent thought processes, and speech that was spontaneous and relevant.  See progress note entries dated in October 2005, January 2006, January 2007 and May 2010.

Further, the Veteran's judgment has been consistently described as appropriate, with the August 2005 examiner noting that the Veteran had intact, critical judgment, and the July 2010 VA examiner noting that the Veteran understood the outcome of his behavior.  Additionally, the Veteran has not suffered from impairment of short or long-term memory.  The August 2005 VA examiner noted that the Veteran had grossly unimpaired memory, an October 2005 progress note entry showed that the Veteran had no cognitive impairment, and the July 2010 VA examiner found that the Veteran's recent, remote and immediate memory was intact.  Although in an April 2005 psychosocial assessment by E.T., PhD., it was reported that the Veteran had waves of short and long-term memory loss, her finding is contradicted by every other clinician who assessed the Veteran's memory during the time period from 2005 through 2010, including an August 2005 psychiatrist who conducted his examination only a few months after she made her finding, and noted that the Veteran had grossly unimpaired memory.  Even assuming the Veteran did suffer from mild memory loss, which has not been shown during any other examination besides Dr. T.'s, this degree of disability is only indicative of a 30 percent evaluation.  See 38 C.F.R. § 4.130.

Although in 2005 and 2006 the Veteran's affect was described as constricted and his mood was found to be bland and depressed, by 2010, the first time the Veteran was seen for treatment at the VAMC after four years, the Veteran's mood was found to be stable, and good, and his affect was described as normal by the 2010 VA examiner.  Further, while the Veteran has described experiencing panic attacks when he becomes overwhelmed at work, there is no evidence that these attacks occur on a weekly basis, and Dr. T. in her April 2005 assessment reported that he experienced anxiety with only occasional panic attacks.  

Additionally, in terms of occupational and social impairment, the July 2010 VA examiner stated that the Veteran's PTSD symptoms did not result in reduced reliability and productivity in his occupation.  The VA examiner explained that the Veteran was currently employed as a photographer and had been for the past twenty years.  He noted that during the last twelve-month period, the Veteran had lost only five days from work for a physical, not a psychiatric, ailment.  In fact, during his 2010 VA examination, the Veteran himself denied problems at his job except for a fight with a supervisor who gave him a bad review, but noted that his employment was not affected.

In summary, although the Veteran's mood at times has been described as depressed, and his affect constricted, and the Veteran experiences anxiety, paranoia towards his neighbor's activities, chronic sleep problems, and an occasional decrease in work efficiency when he becomes overwhelmed and experiences panic attacks; the Board finds that these symptoms are akin to the kind of problems contemplated by the currently assigned 30 percent evaluation.  At the most, the Veteran experiences an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks, and chronic sleep impairment.  These symptoms have been noted on various examinations during the pendency of the appeal, and appropriately reflect the currently assigned 30 percent evaluation.  Although the Veteran exhibits disturbances of mood, and a flattened affect, these symptoms alone are not indicative of a higher, 50 percent evaluation, and do not result in reduced reliability and productivity in the Veteran's occupational impairment.  See July 2010 VA examination.

The Board recognizes that the Veteran had a GAF score of 49 at his April 2005 psychosocial assessment by Dr. T., and that she described his PTSD symptoms as "severe", which could be interpreted as warranting a higher rating.  However, as discussed above, a significant majority of the symptoms illustrative of a higher (50 percent) rating have not been demonstrated, and this GAF of 49 is a clear outlier in the reported GAF scores during the pendency of the Veteran's claim.  For example, less than four months later, the August 2005 VA examiner assigned a GAF score of 59, noting that the score reflected mild to moderate level symptoms.  A psychiatrist in October 2005 assigned a GAF score of 75, and the July 2010 VA examiner assigned a GAF score of 60, noting that the Veteran was able to maintain his employment even though he experienced moderate PTSD symptoms.  No clinician besides Dr. T., described the Veteran's PTSD symptoms as "severe", and in fact, the symptoms discussed by Dr. T. in her assessment, including insomnia, anxiety, difficulty concentrating, occasional panic attacks, and feelings of anger and sorrow, are not indicative of the level of disability contemplated by the rating criteria for a 50 percent rating, but instead appear typical of the kind of problems contemplated by a 30 percent rating.  

Finally, the Board notes that the evidence of record does not indicate symptoms indicative of a 70 percent evaluation because there is no objective evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); or neglect of personal appearance and hygiene.  Moreover, as already discussed at length, the Veteran did not meet the criteria for the assignment of a 50 percent rating during the period in question.

In sum, taking into account all of the medical evidence of record, which includes symptom such as depression, anxiety, and occasional panic attacks, the Board finds that the Veteran's psychiatric disability picture more nearly approximates the criteria required for the currently assigned 30 percent rating, and that a higher initial rating is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Although the Veteran has described his disability as being so severe that he deserves a higher rating, the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The salient point to make is that the symptoms the Veteran's experiences, including a depressed mood, anxiety, panic attacks, and sleep disturbances, are contemplated and in fact, specifically mentioned in the scheduler criteria pertaining to PTSD.  The schedule is intended to compensate for average impairment in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  Given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected PTSD is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


